DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Lambourne (U.S. Patent Application Publication 2013/0014015) and Holladay et al. (U.S. Patent Application Publication 2012/0047435) generally teaches selecting playback devices for forming a group, the prior art does not teach alone or in combination, nor would it be obvious, for smart devices selected within a household, to provide a rooms control for grouping the selected devices to form a new room group and for the newly formed group, causing in response, determining for the new room group a particular group identification and verification that the particular group identification of the selected devices has a unique group identification among existing room groups previously established within the household in which the multiple devices are operating, as claimed by claims 1, 8 and 15, in combination with other limitations of the claims, thus providing an enhanced system wide user experience for the grouping of selected devices by ensuring, after the command to create a new room group is initiated, the specific particular identification determined for selected devices does not cause a conflict between multiple devices operating in conjunction with a media playback system of a household and with room groups previously established within the household prior to updating a user interface representing the room groups of the household and prior to committing the particular group identification of a newly formed room group to cloud storage. Examiner notes that while applicant’s disclosure fails to explain the newly introduced term “smart device”, one of ordinary skill in the art would understand it to be an intelligent device such as the applicant’s disclosed playback device having the means to perform its disclosed operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653